~~A~ORNEY                      GENERAL
                                          TEXAS

                               ‘~Ucvrnv     11. -ImExAs
PRICE  DANIEL
ATTORNEYGENESAL

                                   February 11, 1952


         Hon. Austin F. Anderson              Opinion No. V-1403
         Criminal District Attorney
         San Antonio 5, Texas                 Re:   Effect of adoption of the
                                                    Optional County Road Law of
         Dear Sir:                                  1947 upon the County Engineer

                     You have requested an opinion onthe      following question:

                   "Was the office of County Engineer abolished by
              the adoption of the Optional County Road Law of 1947
              and the appointment of a County Road Engineer?"

                   You state in your request that on November 13, 1951,
         the electorate of Bexar County adopted the provisions of Article
         6716-1, V.C.S. (The Optional County Road Law of 1947), and pur-
         suant to its provisions the commissioners' court employed a "Coun-
         ty Road Engineer".

                   The Bexer County Road Law (S.B. 575, Acts 42nd Leg.,
         R.S. 1931, special laws, ch. 137, p. 259) provides for the em-
         ployment of a "County Engineer" by the commissioners' court of
         Bexar County. It prescribes his qualifications and duties, and
         determines his salary. Article 6716-1, V.C.S., provides for the
         employment of a "County Road Engineer" by the commissioners'
         court, but prescribes different qualifications, salary, and du-
         ties than that required of the "County Engineer" under the Bexar
         County Road Law, although both have substantially the same powers.

                     In this connection Section 11 of Article 6716-1, V.C.S.,
         provides:

                    "Sec. 11. The County Road Engineer shall attend
              all meetings of the Commissioners Court when it sits
              to consider county road matters, with the right to par-
              ticipate in the discussions and to make recommendations.
              He shall see that the policies of the Commissioners
              Court relating to county roads are faithfully executed,
              supervise the administration of the county road depart-
              ment , and prepare detailed annual budget estimates for
              the construction and maintenance of the county roads
              and the operation of the county road department. The
              County Road Engineer shall prepare estimates and speci-
              fications for all equipment, materials, supplies, and
              labor necessary for the construction and maintenance
                                                                    -   .




Hon. Austin F. Anderson, page 2 (V-1403)



    of the county roads and the operation of the county
    road department, serve as custodian for all equipment,
    materials, and supplies belonging to the county road
    department, prepare plans and specifications for all
    county road construction and maintenance, maintain
    cost accounting records on county road department ex-
    penditures, keep a perpetual inventory of all county
    road department equipment, material and supplies, and
    perform such other duties as the Commissioners Court
    may require which are consistent with this Act."

          Senate Bill 575 (The Bexar County Road Law), on the
other hand, insofar as it concerns the duties of the "County
Engineer" provides:

          "Sec. 6. . . . Such engineer by and with the au-
     thority of the Commissioners' Court and subject to its
     directions, shall have the power to employ assistants
     to aid him in the discharge of his duties. . . .

         "Sec. 13. . . . The Commissioners' Court in lay-
    ing out and constructing new roads or providing for
    their maintenance, extension or repair, shall in advance
    of the work, call on the County Engineer or Consulting
    Engineer for estimates as to the cost involved in the
    improvements, and the probable amount of traffic in
    tonnage the proposed highways will care for, and the re-
    port of such engineer shall be filed in writing and be-
    come a part of the records of the Court. . . .

         "Sec. 14. Before actual construction shall have
    begun on any road or highway so to be improved, the
    County Engineer, or Consulting Engineer, under the di-
    rection of the Commissioners' Court, shall make careful
    and accurate surveys of the roads and highways to be
    improved, and file with the records of the Court plans
    and specifications and estimates as to the cost thereof.
    . . . 11

          The conflict between these statutes, as they apply to
the situation about which you ask, Is clear. Article 6716-1,
V.C.S., contains no clause expressly repealing any of the pro-
visions of Senate Bill 575. Article 6716-l was enacted by the
Legislature in 1947 but became effective In Bexar County when
It was adopted at a special election on November 13, 1951. Senate
Bill 575 was enacted in 1931 as a special law applying only to
Bexar County. Although an act contains no repealing clause, a
new enactment abrogates any former act on the same subject inso-
far as there IS a clear inconsistency between the two acts. This
rule of statutory construction is based upon the principle that
Hon. Austin F. Anderson, page 3 (V-1403)



the latest expression of the Legislature will be given effect.
Popham v. Patterson, l21Tex. 615, 51 S.W.2d 680 (1932); Townsend
V. Terrell, 118 Tex. 463, 16 S.W.2d 1063 (1929).

          Applying these rules to the fact situation which you
present, we agree with your conclusion that Article 6716-1,V.C.S.,
being the later of the two statutes Involved and being in conflict
with Senate Bill 575, will control and abolish the office of
County Engineer established by the conflicting provisions of the
earlier statute.


                           SUMMARY

          The position of "County Engineer" under the provi-
     sions of the Bexar County Road Law (S.B. 575, Acts of
     the knd Leg., R.S. 1931, special laws, ch. 137, p. 259)
     was abolished by the adoption of the optional County
     Road Law of 1947 (Article 6716-1,V.C.S.) by the elec-
     torate of Bexar County. This later enactment (Optional
     County Road Law of 1947) provides for the employment of
     a "County Road Engineer" by the Commissioners' Court
     and prescribes his duties and qualifications.


                               Yours very truly,

                                 PRICE DANIEL
APPROVED:                      Attorney General

J. C. Davis, Jr.
County Affairs Division

E. Jacobson
Reviewing Assistant                  Assistant

Charles D. Mathews
First Assistant


JR:LUh